EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended August 14, 2009 August 14, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.5% -0.3% -9.7% Class B Units -0.5% -0.3% -10.1% Legacy 1 Class Units2 -0.4% -0.2% -4.3% Legacy 2 Class Units2 -0.5% -0.2% -4.4% GAM 1 Class Units2 -0.7% -0.5% -3.2% GAM 2 Class Units2 -0.7% -0.5% -3.4% GAM 3 Class Units2 -0.7% -0.6% -4.2% S&P 500 Total Return Index3 -0.6% 1.8% 13.0% Barclays Capital U.S. Long Government Index3 2.9% -0.6% -11.5% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Optimal growing conditions in major U.S. farming regions led to a sector-wide decline in the grains markets.Soybean prices fell in excess of 7% on forecasts of a record-setting harvest this fall. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies:The Japanese yen rallied against counterparts last week after a sharp decline in the Asian equity markets prompted investors to liquidate higher-yielding currencies.In Europe, the British pound fell against most currencies as recently released data showed a decline in UK housing prices. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Natural gas prices declined in excess of 10% last week due to elevated U.S. inventories.Crude oil markets fell last week as a decline in the equity markets weighed on demand forecasts. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Global equity markets generally finished lower last week.Reports of weak U.S. consumer confidence put pressure on major equity indices in North America, Europe, and Asia.Chinese equity markets declined due to concerns about tighter lending restrictions imposed by the Chinese government. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
